PER CURIAM.
 The petition is for leave to appeal as a poor person under Sec. 832, Title 28 U.S.C.A. The appeal is from a “final decision by a court of the United States in a proceeding in habeas corpus where the detention complained of is by virtue of process issued out of a State court”. Under the provisions of Sec. 466, Title 28 U.S.C.A., a certificate of probable cause is a jurisdictional prerequisite to such an appeal. Millslagle v. Olson, 8 Cir., 130 F. 2d 212; Genna v. Frazier, 5 Cir., 24 F.2d 706. Plaintiff does not present such certificate, but, on the contrary, there appears in the record a finding and order of the district judge that no probable cause exists. The petition is denied.